Citation Nr: 0730542	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
right ear hearing loss and assigned a 0 percent 
(noncompensable) rating, effective in July 2002.  That 
decision also denied service connection for left ear hearing 
loss.

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  The Board 
remanded the claim in August 2006 for additional development.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss, although considered 
disabling for VA purposes under 38 C.F.R. § 3.385, began 
after his active duty and was not caused by any incident of 
service.  

2.  A July 2002 VA audiological examination found pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 74 decibels in the veteran's service-connected right 
ear with speech recognition of 84 percent, corresponding to 
Level III hearing using Table VI.  

3.  An August 2004 VA audiological examination found pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 80 decibels in the veteran's service-connected 
right ear with speech recognition of 60 percent, 
corresponding to Level VII hearing using Table VI.  

4.  An October 2006 VA audiological examination found pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 86 decibels in the veteran's service-connected 
right ear with speech recognition of 52 percent, 
corresponding to Level VIII hearing using Table VI or Table 
VIa.  


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system (sensorineural hearing loss) be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  The schedular criteria for an initial compensable rating 
for right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, September 
2003, January 2005, and August 2006; rating decisions in 
February 2003 and April 2004; a statement of the case in 
April 2004; and a supplemental statement of the case in 
November 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in December 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In October 2006, the veteran wrote that he had no 
other information or evidence to submit to substantiate his 
claim.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Left ear hearing loss

The veteran claims that he was exposed to acoustic trauma in 
service and, as a result, suffers left ear hearing loss which 
began during military service and has gradually worsened over 
the years since separation.  He has established service 
connection for hearing loss of the right ear.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993), citing 
CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, 
et. al., eds., at 110-11 (1988).  See also 38 C.F.R. § 3.385.

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 
155 (1993).

Service medical records are negative for complaints, 
findings, or diagnosis of a left ear hearing loss.  According 
to his service separation record, the veteran's military 
occupation specialty was medical specialist.  A May 1962 
service separation examination showed left ear decibel loss 
of 10, 10, 10 and 20 decibels for 500 Hertz, 1000 Hertz, 2000 
Hertz, and 4000 Hertz respectively.  No speech recognition 
scores were shown.  Thus, his level of hearing in the left 
ear at the time of separation from service is not considered 
disabling for VA purposes under 38 C.F.R. § 3.385.  

When the veteran was seen for hearing aid evaluation in July 
2002, it was noted that there was a history of military and 
industrial noise exposure.  Audiometrics revealed 
sensorineural hearing loss and speech discrimination ability 
was 100 percent for the left ear.  

On VA audiological examination in August 2004, the veteran 
reported military noise exposure and no significant workplace 
noise exposure.  The veteran's auditory thresholds for the 
left ear at the frequencies of 3000 and 4000 Hertz were 40 
and 45 respectively.  In addition, his speech recognition 
score using the Maryland CNC Word List for his left ear was 
88 percent.  Thus, his level of hearing in the left ear is 
considered disabling for VA purposes under 38 C.F.R. § 3.385.  
The VA examiner stated that an opinion could not be rendered 
regarding the relationship of the veteran's present hearing 
loss to military service without review of the claims file. 

At his May 2006 hearing, the veteran testified that the only 
acoustic trauma he could remember was firing weapons on a 
firing range in service.  

The Board remanded the claim in August 2006 to afford the 
veteran another audiological evaluation and to obtain a 
medical opinion.  38 C.F.R. § 3.159(c)(4).   

At a VA audiological evaluation in October 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
45
60
65

The pure tone average for the left ear was 51 decibels.  
Speech audiometry revealed speech recognition ability of 80 
percent in the left ear. 

The examiner stated that the audiological test results 
indicated mild sloping to moderately severe sensorineural 
hearing loss in the left ear.  The examiner noted that the 
service medical records show hearing within normal limits for 
VA purposes in the left ear at the time of military 
separation.  The examiner opined that the veteran's present 
hearing impairment in the left ear was not the result of 
acoustic trauma incurred during military service.  The 
examiner stated that noise-induced hearing loss occurs at the 
time of the exposure and not after the noise has ceased.  The 
etiology of the left ear hearing loss was unknown.  

The veteran believes that he has sensorineural hearing loss 
of the left ear related to service.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that, although the veteran is not competent 
to render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  See Collette v. Brown, 82 F.3d 389 (1996).  
We have no reason to doubt his assertions as to noise 
exposure in service.

The Board notes that the veteran's inservice audiological 
evaluation does not show a hearing loss of the left ear that 
is recognized as a disability under the provisions of 38 
C.F.R. § 3.385.  The Board notes that organic diseases of the 
nervous system, to include sensorineural hearing loss, are 
entitled to presumptive service connection if manifest to a 
compensable degree within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no 
post-service evidence of record in this case showing 
sensorineural hearing loss of the left ear to a compensable 
degree during the first post-service year.

As noted above, the veteran currently has left ear hearing 
loss that constitutes a disability as defined by 38 C.F.R. § 
3.385.  However, the probative medical evidence does not link 
current hearing loss in the left ear to service or an 
incident in service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's present left ear hearing loss began years 
after such service, without relationship to service.  As the 
preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right ear hearing loss

In a rating decision in February 2003, the RO granted 
entitlement to service connection for right ear hearing loss 
and assigned a 0 percent (noncompensable) rating, effective 
in July 2002.  The veteran contends that his right ear 
hearing loss is worse than the initial noncompensable rating 
assigned.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  The Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found, a practice known as assigning "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

At a VA audiology consultation for hearing aid evaluation in 
July 2002, the veteran complained of decreased understanding 
in noise.  The use of amplification was recommended.  

On the VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, as reported by the RO were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
75
90
95

The pure tone average for the right ear was 74 decibels.  The 
speech recognition score was 84 percent for the right ear.   

At a VA audiological evaluation in August 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
85
95
100

The pure tone average for the right ear was 80 decibels.  The 
speech recognition score for the Maryland CNC word list was 
60 percent for the right ear.     

At a VA audiological evaluation in October 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
90
95
105

The pure tone average for the right ear was 86 decibels.  
Speech audiometry revealed speech recognition ability of 52 
percent in the right ear.   

The examiner concluded that pure tone testing indicated mild 
dropping to profound sensorineural hearing loss at 
frequencies 250 Hertz to 8, 000 Hertz.  

Ratings of defective hearing range from noncompensable to 100 
percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000, and 4000 Hertz.  38 
C.F.R. § 4.85, Table VI (2007).  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule provides for audiometric test results to be 
translated into a numeric designation and establishes eleven 
(11) auditory acuity levels, from Level I, for essentially 
normal acuity, through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).  The 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  Also, when the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) 
(2007).  Additionally, in situations where service connection 
has been granted for defective hearing involving only one ear 
and the veteran does not have total deafness in both ears, or 
in the nonservice-connected ear, as in the instant appeal, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 C.F.R. §§ 3.383, 4.14 (2007); 
Boyer v. West, 11 Vet. App. 477 (1998).

The July 2002 VA audiology evaluation findings reveal that 
the veteran exhibited a Level III hearing loss in the right 
ear.  38 C.F.R. § 4.85, Table VI (2007).  Combining the July 
2002 scores of Level III for the right ear and Level I for 
the nonservice-connected left ear in the manner set forth in 
Table VII results in a noncompensable evaluation for service-
connected right ear hearing loss under DC 6100 (2007).  

The August 2004 VA audiology examination found that the 
veteran exhibited a Level VII hearing loss in the right ear.  
38 C.F.R. § 4.85, Table VI (2007).  Combining the August 2004 
scores of Level VII for the right ear and Level I for the 
nonservice-connected left ear in the manner set forth in 
Table VII results in a noncompensable evaluation for service-
connected right ear hearing loss under DC 6100 (2007).  

The findings of the most recent VA audiological examination 
in October 2006 reveal that the veteran exhibited a 
Level VIII hearing loss in the right ear.  38 C.F.R. § 4.85, 
Table VI (2007).  The combination of the October 2006 scores 
of Level VIII for the right ear and Level I for the 
nonservice-connected left ear in the manner set forth in 
Table VII results in a noncompensable evaluation for service-
connected right ear hearing loss under DC 6100. 

The exceptional patterns of hearing loss described in 38 
C.F.R. § 4.86 are not demonstrated at the evaluations in July 
2002 and August 2004, however, at the October 2006 evaluation 
the puretone threshold at each of the four specified 
frequencies is 55 decibels or more which meets the criteria 
for application of 38 C.F.R. § 4.86.  However, under Table VI 
and Table VIa, the Roman numeral assigned is the same, VIII.  
Thus, using Table VIa would also result in a noncompensable 
rating.

The veteran is not entitled to consideration under 38 C.F.R. 
§ 4.86(b) because the evidence does not show for the right 
ear a pure tone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  

In deciding this matter, the Board has considered all the 
evidence to determine whether a staged rating is warranted.  
The evidence does not show that right ear hearing loss has 
warranted a compensable rating at any time since service 
connection was granted.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against an initial compensable rating for the 
veteran's service-connected right ear hearing loss.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to an initial compensable evaluation for service-
connected hearing loss of the right ear is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


